
	

114 S3229 IS: Capital for Farmers and Ranchers Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3229
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Hoeven (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Consolidated Farm and Rural Development Act to adjust limitations on certain Farm
			 Service Agency guaranteed and direct loans.
	
	
 1.Short titleThis Act may be cited as the Capital for Farmers and Ranchers Act of 2016. 2.Farm loan funding reform (a)Limitations on amount of farm ownership loansSection 305(a)(2) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1925(a)(2)) is amended—
 (1)by striking $300,000 and inserting $600,000; (2)by striking $700,000 and inserting $2,500,000; and
 (3)by striking 2000 and inserting 2016. (b)Limitations on amount of operating loansSection 313(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1943(a)(1)) is amended—
 (1)by striking $300,000 and inserting $600,000; (2)by striking $700,000 and inserting $2,500,000; and
 (3)by striking 2000 and inserting 2016. 